Case 1:19-cr-00017-JMS-TAB Document 82 Filed 01/28/19 Page 1 of 1 PageID #: 211



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                )
               Plaintiff,                )
                                         )
             v.                          )        1:19-cr-0017-JMS-TAB
                                         )
JORGE TADEO                              )
aka Panda,                               )
                    Defendant.           )

                                    APPEARANCE

TO: CLERK OF COURT

      Please enter the appearance of Michael J. Donahoe, Indiana Federal Community

Defenders, Inc., as attorney for the Defendant.

Dated: January 28, 2019
                                         Michael J. Donahoe
                                         Michael J. Donahoe
                                         Indiana Federal Community Defenders, Inc.
                                         111 Monument Circle, Ste. 3200
                                         Indianapolis, IN. 46204
                                         (317) 383-3520
                                         Attorney for Defendant

                              CERTIFICATE OF SERVICE


       I hereby certify that on January 28, 2019 a copy of the foregoing Appearance was
electronically filed. Service of this filing will be made on all ECF-registered counsel by
operation of the court's electronic filing system. Parties may access this filing through
the court's system.


                                         Michael J. Donahoe
                                         Michael J. Donahoe
